Citation Nr: 1601865	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  09-26  497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to PTSD.

2. Entitlement to service connection for a right foot/ankle disability.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to July 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Detroit, Michigan.  Jurisdiction is currently with the RO in Lincoln, Nebraska.

The Board notes that while the last VA Form 21-22a, Appointment of Individual as Claimant's Representative, lists the above attorney as the Veteran's representative in these matters, Disabled American Veterans (DAV) has also submitted argument on the Veteran's behalf.  The Board sent a letter to the Veteran asking him to clarify his representation and informing him that if he did not respond, it would assume the original attorney was still representing him.  The letter returned to the Board as undeliverable.  As such, the Board will proceed with the attorney as the Veteran's representative.  

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge in October 2010, and a transcript of this hearing is of record.

These claims were remanded in March 2013 for further development.  Specifically concerning the Veteran's hypertension claim, the Appeals Management Center (AMC) was simply directed to develop the claim for service connection, to include as secondary to his service-connected posttraumatic stress disorder (PTSD).  The Board concludes that there was at least substantial compliance with this remand directive, as the Veteran was sent a full adequate Veterans Claims Assistance Act (VCAA) notice letter in May 2013 and a VA medical opinion concerning the theory of secondary service connection was solicited in June 2013.  As such, the Board is proceeding with its adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Additionally, the Board notes that the March 2013 decision also denied entitlement to service connection for pes planus.  To date, the Veteran has not appealed or sought to reopen this claim.  Thus, this issue will not be addressed here.  

The issues of entitlement to service connection for a right foot and/or ankle disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's hypertension is not related to service; it did not manifest within one year of service separation; and is not secondary to the Veteran's service-connected PTSD.

CONCLUSION OF LAW

The criteria are not met to establish service connection for hypertension, to include as secondary to PTSD.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

With respect to his claim for service connection for hypertension to include as secondary to PTSD, VA satisfied its duty to notify via a May 2013 letter which informed him what the evidence must show to satisfy secondary service connection, as well as the requisite "downstream" issues of how disability ratings and effective dates are determined.  The Veteran has not alleged that the notice provided was insufficient.  

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A. This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In this case, the Board concludes that the duty to assist has been met. The Veteran's service treatment records (STRs) have been obtained, also his post-service VA and private treatment records.  Additionally, VA medical opinion was generated, the report of which, especially when considered along with the other relevant evidence in the file, provides adequate comment regarding the etiology of the Veteran's hypertension that fully considers whether it was caused or aggravated by his PTSD.  Since there is no indication of any relevant evidence still needing to be obtained concerning this claim, the Board is proceeding with its consideration.

II. Service Connection for Hypertension

The Veteran contends that he suffers from hypertension secondary to his service-connected PTSD.  Ordinarily, VA adjudicators must consider all potential bases of entitlement to service connection - so direct, presumptive and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Here, though, the Veteran's claim of entitlement to service connection for hypertension is entirely predicated on the notion that it is secondary to his already service-connected PTSD.  He is not alleging, and the evidence does not otherwise suggest, that the hypertension instead was directly or presumptively incurred during his service or within the appropriate presumptive period.  Thus, service connection on a direct or presumptive basis is not warranted.  §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).  The probative value of medical opinion evidence is based on a medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.   

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

There is no question the Veteran has hypertension.  The record indicates he first began taking medication for elevated blood pressure in December 2006 and now possesses a hypertension diagnosis.  Thus in order to prevail, the Veteran must produce competent and credible evidence that the hypertension is caused or aggravated by his service-connected PTSD.  The Veteran himself, as a layperson, is not competent to provide evidence to this element, as it is a complex medical determination that is unable to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

Following the above discussed March 2013 remand, the Veteran's claims file was sent to two separate VA medical examiners for opinions regarding the possibility his hypertension is linked to his PTSD.  Both opinions were generated in June 2013.  The first report, created by a VA psychologist, indicates that the Veteran's claims file was reviewed.  The psychologist eventually opined that the Veteran's hypertension was less likely than not related to the PTSD.  The rationale provided explained that there are no professionally peer reviewed articles that support the theory that PTSD causes hypertension.  Additionally, the physician stated that his research indicated that PTSD did not permanently aggravate hypertension.  He further explained that words and phrases such as "link", "linked", "correlated", and "related to" are not scientific statistical measures that show causation.  Specifically concerning aggravation, the examiner stated that hypertension could increase or decrease and that PTSD could lead to transient increases in blood pressure, however there was no research indicating that it causes a permanent increase.  

The second opinion was generated by a VA physician's assistant.  The report indicates the claims file was reviewed and notes that the Veteran clearly possessed hypertension.  The examiner eventually opined that the hypertension was less likely as not caused by, aggravated by, or the result of the service connected PTSD.  The examiner explained that medical literature reviewed indicated that the cause of hypertension was unknown.  Furthermore, the severity of the hypertension appeared to be mild, as the Veteran's medication was a low dosage and there were no further documented complications in the claims file such as renal insufficiency.

The Board places great weight on these opinions.  They are uncontradicted and supported by well-reasoned rationales, rooted in the examiners' understanding of medical literature regarding these two conditions.  The opinions address both theories of secondary service-connection and concluded that there was no support for the argument that the PTSD caused or aggravated the Veteran's hypertension.  The VA psychologist highlighted that hypertension could increase or decrease on its own and that there was no definitive research showing that PTSD caused a permanent increase.  Both opinions rely on the competent examiners' review of relevant medical literature, which did not support the Veteran's claim.  As the competent and credible opinions by the June 2013 VA examiners are the only fully adequate medical evidence of record concerning this question, the preponderance of the evidence is against the Veteran's claim for service connection for hypertension as secondary to PTSD.  The benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to PTSD, is denied.  


REMAND

The Veteran's claim for service connection for a right foot/ankle disability was remanded in order to provide him a VA examination and etiology opinions.  The examiner was instructed that he "should assume that the Veteran's accounts of injuries to his right foot in service are true."  The Veteran has variously alleged that two different in-service injuries occurred to his right foot: (1) a 100 pound bag of potatoes fell on it and (2) he slipped and fell, catching his foot under a staircase which pulled his big toe back and ripped the toenail off.  

The Veteran underwent VA examinations for his right foot and ankle in May 2013.  X-ray imaging showed degenerative change of the bilateral great toe.  The examiner also found hallux rigidus of the right great toe, but no significant ankle disability.  He ultimately opined that these conditions were less likely than not caused or permanently aggravated by the Veteran's active duty service.  As rationale, the examiner indicated that that the medical record did not indicate documented treatment for the right foot until 2008, which did not support the Veteran's contentions that he sought treatment in 1994 and 2000 for right foot conditions.  The rationale goes on to summarize various information about the Veteran, including his work history and that "records suggest chronic history of drug seeking behavior and substance abuse with multiple complaints of multiple sites of joint pain."  The examiner also stated that the Veteran's right calf circumference was greater than that of the left calf, which was inconsistent with a condition of the right foot.  The examiner did note the existence of the July 2008 x-ray of the right foot which showed post-traumatic exostosis distal phalanx of the great toe and changes at the first metatarsophalangeal joint which may be related to previous trauma and may in part be developmental.  

What the examiner's lengthy opinion did not consider in any way was the Veteran's reports of injuring his right foot while on active duty, which the examiner was instructed to assume was true in the March 2013 remand directives.  The examiner simply restated the directive that, "[f]or purposes of this examination, the examiner should assume that the Veteran's accounts of injuries to his right foot in service are true."  As the examiner did not specifically address the Veteran's lay contentions in his opinion and explain why or why not these incidents were related to his current right foot conditions, his opinion is inadequate.  As such, an addendum opinion must be obtained on remand.  

The claim for a TDIU is intertwined with the remaining service connection claim and therefore, must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and add them to the claims file. 

2. Then, send the claims file back to the May 2013 foot and ankle examiner for an addendum opinion.  The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.

The examiner is requested to respond to the following: 

Is it at least as likely as not (probability of at least 50 percent) that the Veteran's right foot disabilities, to include degenerative joint disease of the great toe and hallux rigidus, were caused or aggravated by his active duty service?  The examiner must specifically address the Veteran's credible lay contentions of injuring his foot in service, including the following (which he recorded in a July 2008 written statement):

* a 100 pound bag of potatoes fell on his foot in September 1981 which he stated caused him bruising and discoloration of the foot for years afterwards, and
* he fell in December 1982 and caught his foot under a staircase, which pulled his right big toe back and ripped his toenail off.  

In offering this opinion, the examiner is requested to address all medical relevant medical evidence of record, including the July 2008 x-ray which indicated that the Veteran's foot conditions might be caused by past trauma. 

A complete rationale must be provided for all opinions expressed.  The examiner must explicitly explain why he agrees or disagrees that these incidents are related to the Veteran's current right foot conditions.  

If the examiner who performed the May 2013 examination is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.














The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


